PROSPECTUS MAY 1, 2012,as revised onAugust 17, 2012 Van Eck Funds Emerging Markets FundClass A: GBFAX / Class C: EMRCX / Class I: EMRIX / Class Y: EMRYX Global Hard Assets FundClass A: GHAAX / Class C: GHACX / Class I: GHAIX / Class Y: GHAYX International Investors Gold FundClass A: INIVX / Class C: IIGCX / Class I: INIIX / Class Y: INIYX These securities have not been approved or disapproved either by the Securities and Exchange Commission (SEC) or by any State Securities Commission. Neither the SEC nor any State Commission has passed upon the accuracy or adequacy of this prospectus. Any claim to the contrary is a criminal offense. TABLE OF CONTENTS I. Fund summary information Emerging Markets Fund (Class A, C, I, Y) 1 Investment Objective 1 Fund Fees and Expenses 1 Portfolio Turnover 2 Principal Investment Strategies 2 Principal Risks 2 Performance 3 Portfolio Management 4 Purchase and Sale of Fund Shares 4 Tax Information 4 Payments to Broker-Dealers and Other Financial Intermediaries 4 Global Hard Assets Fund (Class A, C, I, Y) 5 Investment Objective 5 Fund Fees and Expenses 5 Portfolio Turnover 6 Principal Investment Strategies 6 Principal Risks 6 Performance 7 Portfolio Management 8 Purchase and Sale of Fund Shares 8 Tax Information 8 Payments to Broker-Dealers and Other Financial Intermediaries 8 International Investors Gold Fund (Class A, C, I, Y) 9 Investment Objective 9 Fund Fees and Expenses 9 Portfolio Turnover 9 Principal Investment Strategies 10 Principal Risks 10 Performance 11 Portfolio Management 12 Purchase and Sale of Fund Shares 12 Tax Information 13 Payments to Broker-Dealers and Other Financial Intermediaries 13 II. Investment objectives, strategies, policies, risks and other information 14 1. Investment Objectives 14 2. Additional Information About Principal Investment Strategies and Risks 15 3. Additional Investment Strategies 19 4. Other Information and Policies 20 III. Shareholder information 21 1. How to Buy, Sell, Exchange or Transfer Shares 21 2. How to Choose a Class of Shares 25 3. Sales Charges 26 4. Householding of Reports and Prospectuses 28 5. Retirement Plans 28 6. Federal Income Taxes 28 7. Dividends and Capital Gains Distributions 29 8. Management of the Funds 30 IV. Financial highlights 35 EMERGING MARKETS FUND (CLASS A, C, I, Y) SUMMARY INFORMATION INVESTMENT OBJECTIVE The Emerging Markets Fund seeks long-term capital appreciation by investing primarily in equity securities in emerging markets around the world. FUND FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for Class A sales charge discounts if you and your family (includes spouse and children under age 21) invest, or agree to invest in the future, at least $25,000, in the aggregate, in Classes A and C of the Van Eck Funds. More information about these and other discounts is available from your financial professional and in the Shareholder Information section of the Funds prospectus and in the Availability of Discounts and Breakpoint Linkage Rules for Discounts sections of the Funds Statement of Additional Information (SAI). Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Class Y Maximum Sales Charge (load) imposed on purchases (as a percentage of offering price) 5.75 % 0.00 % 0.00 % 0.00 % Maximum Deferred Sales Charge (load) (as a percentage of the lesser of the net asset value or purchase price) 0.00 % 1 1.00 % 0.00 % 0.00 % 1 A contingent deferred sales charge for Class A shares of 1.00% for one year applies to redemptions of qualified commissionable shares purchased after April 30, 2012 at or above the $1 million breakpoint level. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Class Y Management Fees 0.75 % 0.75 % 0.75 % 0.75 % Distribution and/or Service (12b-1) Fees 0.25 % 1.00 % 0.00 % 0.00 % Other Expenses 0.76 % 0.95 % 1.47 % 1.33 % Total Annual Fund Operating Expenses 1.76 % 2.70 % 2.22 % 2.08 % Fees/Expenses Waived or Reimbursed 1 0.00 % (0.20 )% (0.97 )% (0.38 )% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.76 % 2.50 % 1.25 % 1.70 % 1 Van Eck Associates Corporation (the Adviser) has agreed to waive fees and/or pay Fund expenses to the extent necessary to prevent the operating expenses of the Fund (excluding acquired fund fees and expenses, interest expense, trading expenses, dividends on securities sold short, taxes and extraordinary expenses) from exceeding 1.95% for Class A, 2.50% for Class C, 1.25% for Class I, and 1.70% for Class Y of the Funds average daily net assets per year until May 1, 2013. During such time, the expense limitation is expected to continue until the Board of Trustees acts to discontinue all or a portion of such expense limitation. Expense Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then either redeem all of your shares at the end of these periods or continue to hold them. The example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual expenses may be higher or lower, based on these assumptions, your costs would be: Share Status 1 Year 3 Years 5 Years 10 Years Class A Sold or Held $744 $1,097 $1,474 $2,529 Class C Sold $353 $ 819 $1,412 $3,017 Held $253 $ 819 $1,412 $3,017 Class I Sold or Held $127 $ 601 $1,101 $2,479 Class Y Sold or Held $173 $ 615 $1,084 $2,380 1 PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 94% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES Under normal conditions, the Fund invests at least 80% of its net assets in securities of companies that are organized in, maintain at least 50% of their assets in, or derive at least 50% of their revenues from, emerging market countries. An emerging market country is any country that has been determined by an international organization, such as the World Bank, to have a low to middle income economy. The Fund is considered to be non-diversified which means that it may invest in fewer securities than a diversified fund. Utilizing qualitative and quantitative measures, the Funds portfolio manager selects companies that have growth potential, specifically focusing on small- to mid- capitalization companies. Candidates for the Funds portfolio are ranked based on their relative desirability based on a wide range of financial criteria and are regularly reviewed to ensure that they continue to meet the ranking and desirability criteria. The Funds holdings may include issues denominated in currencies of emerging countries, investment companies (like country funds) that invest in emerging countries, and American Depositary Receipts, and similar types of investments, representing emerging markets securities. The Fund may use derivative instruments, such as structured notes, futures, options and swap agreements, to gain or hedge exposure. The Fund may invest up to 20% of its net assets in securities issued by other investment companies, including exchange-traded funds (ETFs). The Fund may also invest in money market funds, but these investments are not subject to this limitation. The Fund may invest in ETFs to participate in, or gain rapid exposure to, certain market sectors, or when direct investments in certain countries are not permitted. PRINCIPAL RISKS There is no assurance that the Fund will achieve its investment objective. The Funds share price and return will fluctuate with changes in the market value of the Funds portfolio securities. Accordingly, an investment in the Fund involves the risk of losing money. Derivatives. The use of derivatives, such as swap agreements, options, warrants, futures contracts, currency forwards and structured notes, presents risks different from, and possibly greater than, the risks associated with investing directly in traditional securities. The use of derivatives can lead to losses because of adverse movements in the price or value of the underlying security, asset, index or reference rate. Derivative strategies often involve leverage, which may exaggerate a loss, potentially causing a Fund to lose more money than it would have lost had it invested in the underlying security. Also, a liquid secondary market may not always exist for the Funds derivative positions at times when the Fund might wish to terminate or sell such positions and over the counter instruments may be illiquid. Direct Investments. Direct investments may involve a high degree of business and financial risk that can result in substantial losses. Because of the absence of any public trading market for these investments, a Fund may take longer to liquidate these positions than would be the case for publicly traded securities. Direct investments are generally considered illiquid and will be aggregated with other illiquid investments for purposes of the limitation on illiquid investments. Emerging Markets Securities. Emerging markets securities typically present even greater exposure to the risks described under Foreign Securities and may be particularly sensitive to certain economic changes. Emerging markets securities are exposed to a number of risks that may make these investments volatile in price or difficult to trade. Foreign Currency Transactions. An investment transacted in a foreign currency may lose value due to fluctuations in the rate of exchange. These fluctuations can make the return on an investment go up or down, entirely apart from the quality or performance of the investment itself. Foreign Securities. Foreign investments are subject to greater risks than U.S. domestic investments. These additional risks may include exchange rate fluctuations and exchange controls; less publicly available information; more volatile or less liquid securities markets; and the possibility of arbitrary action by foreign governments, or political, economic or social instability. Foreign companies also may be subject to significantly higher levels of taxation than U.S. companies, including potentially confiscatory levels of taxation, thereby reducing the earnings potential of such foreign companies. 2 Investments in Other Investment Companies. A Funds investment in another investment company may subject the Fund indirectly to the underlying risks of the investment company. The Fund also will bear its share of the underlying investment companys fees and expenses, which are in addition to the Funds own fees and expenses. Market. Market risk refers to the risk that the market prices of securities that a Fund holds will rise or fall, sometimes rapidly or unpredictably. In general, equity securities tend to have greater price volatility than debt securities. Non-Diversification. A non-diversified funds greater investment in a single issuer makes the fund more susceptible to financial, economic or market events impacting such issuer. A decline in the value of or default by a single security in the non-diversified funds portfolio may have a greater negative effect than a similar decline or default by a single security in a diversified portfolio. Small- and Medium-Capitalization Companies. Securities of small- and medium-sized companies often have greater price volatility, lower trading volume and less liquidity than larger more established companies. The stocks of small- and medium-sized companies may have returns that vary, sometimes significantly, from the overall stock market. PERFORMANCE The following chart and table provide some indication of the risks of investing in the Fund by showing changes in the Funds performance from year to year and by showing how the Funds average annual total returns compare with those of a broad measure of market performance and one or more other performance measures. For instance, the Morgan Stanley Capital International (MSCI) Emerging Markets Index, calculated with dividends reinvested, captures 60% of the publicly traded equities in each industry for approximately 25 emerging markets. The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. The annual returns in the bar chart are for the Funds ClassA shares and do not reflect sales loads. If sales loads were reflected, returns would be less than those shown. Additionally, large purchases and/or redemptions of shares of a class, relative to the amount of assets represented by the class, may cause the annual returns for each class to differ. Updated performance information for the Fund is available on the Van Eck website at vaneck.com. CLASS A: Annual Total Returns (%) as of 12/31 Best Quarter: +59.06% 2Q 09 Worst Quarter: -38.59% 4Q 08 3 Average Annual Total Returns as of 12/31/11 1 Year 5 Years 10 Years Life ofClass Class A Shares (12/20/93) Before Taxes -30.83 % -3.31 % 9.14 %  After Taxes on Distributions 1 -31.14 % -4.02 % 8.00 %  After Taxes on Distributions and Sale of Fund Shares 1 -20.04 % -2.97 % 7.74 %  Class C Shares (10/3/03) Before Taxes -27.77 % -2.85 %  9.41 % Class I Shares (12/31/07) Before Taxes -26.19 %   -9.21 % Class Y Shares (4/30/10) Before Taxes -26.58 %   -6.62 % MSCI Emerging Markets Index (reflects no deduction for fees, expenses or taxes) -18.17 % 2.70 % 14.20 %  1 After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. These returns are shown for one class of shares only; after tax-returns for the other classes may vary. Actual after-tax returns depend on your individual tax situation and may differ from those shown in the preceding table. The after-tax return information shown above does not apply to Fund shares held through a tax-deferred account, such as a 401(k) plan or Investment Retirement Account. PORTFOLIO MANAGEMENT Investment Adviser. Van Eck Associates Corporation Portfolio Manager and Investment Team Members. David A. Semple, Portfolio Manager, 1998 Edward M. Kuczma, CFA, Investment Team Member, 2004 Angus Shillington, Investment Team Member, 2009 PURCHASE AND SALE OF FUND SHARES In general, shares of the Fund may be purchased or redeemed on any business day, primarily through financial representatives such as brokers or advisers, or directly by eligible investors through the Funds transfer agent. Purchase minimums for Classes A, C and Y shares are $1000 for an initial purchase and $100 for a subsequent purchase, with no purchase minimums for any purchase through a retirement or pension plan account, for any wrap fee account and similar programs offered without a sales charge by certain financial institutions and third-party recordkeepers and/or administrators, and for any account using the Automatic Investment Plan, or for any other periodic purchase program. Purchase minimums for ClassI shares are $1 million for an initial purchase and no minimum for a subsequent purchase; the initial minimum may be reduced or waived at the Funds discretion. TAX INFORMATION The Fund normally distributes net investment income and net realized capital gains, if any, to shareholders. These distributions are generally taxable to you as ordinary income or capital gains, unless you are investing through a tax-advantaged retirement account, such as a 401(k) plan or an individual retirement account (IRA). PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and/or its affiliates may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your financial professional to recommend the Fund over another investment. Ask your financial professional or visit your financial intermediarys website for more information. 4 GLOBAL HARD ASSETS FUND (CLASS A, C, I, Y) SUMMARY INFORMATION INVESTMENT OBJECTIVE The Global Hard Assets Fund seeks long-term capital appreciation by investing primarily in hard asset securities. Income is a secondary consideration. FUND FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for Class A sales charge discounts if you and your family (includes spouse and children under age 21) invest, or agree to invest in the future, at least $25,000, in the aggregate, in Classes A and C of the Van Eck Funds. More information about these and other discounts is available from your financial professional and in the Shareholder Information section of the Funds prospectus and in the Availability of Discounts and Breakpoint Linkage Rules for Discounts sections of the Funds SAI. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Class Y Maximum Sales Charge (load) imposed on purchases (as a percentage of offering price) 5.75 % 0.00 % 0.00 % 0.00 % Maximum Deferred Sales Charge (load) (as a percentage of the lesser of the net asset value or purchase price) 0.00 % 1 1.00 % 0.00 % 0.00 % 1 A contingent deferred sales charge for Class A shares of 1.00% for one year applies to redemptions of qualified commissionable shares purchased after April 30, 2012 at or above the $1 million breakpoint level. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Class Y Management Fees 0.95 % 0.95 % 0.95 % 0.95 % Distribution and/or Service (12b-1) Fees 0.25 % 1.00 % 0.00 % 0.00 % Other Expenses 0.16 % 0.16 % 0.05 % 0.21 % Acquired Fund Fees and Expenses 0.01 % 0.01 % 0.01 % 0.01 % Total Annual Fund Operating Expenses 1.37 % 2.12 % 1.01 % 1.17 % Fees/Expenses Waived or Reimbursed 1 0.00 % 0.00 % 0.00 % (0.03 )% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.37 % 2.12 % 1.01 % 1.14 % 1 Van Eck Associates Corporation (the Adviser) has agreed to waive fees and/or pay Fund expenses to the extent necessary to prevent the operating expenses of the Fund (excluding acquired fund fees and expenses, interest expense, trading expenses, dividends on securities sold short, taxes and extraordinary expenses) from exceeding 1.38% for Class A, 2.20% for Class C, 1.00% for Class I, and 1.13% for Class Y of the Funds average daily net assets per year until May 1, 2013. During such time, the expense limitation is expected to continue until the Board of Trustees acts to discontinue all or a portion of such expense limitation. Expense Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then either redeem all of your shares at the end of these periods or continue to hold them. The example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual expenses may be higher or lower, based on these assumptions, your costs would be: Share Status 1 Year 3 Years 5 Years 10 Years Class A Sold or Held $ 706 $ 984 $ 1,282 $ 2,127 Class C Sold $ 315 $ 664 $ 1,139 $ 2,452 Held $ 215 $ 664 $ 1,139 $ 2,452 Class I Sold or Held $ 103 $ 322 $ 558 $ 1,236 Class Y Sold or Held $ 116 $ 369 $ 641 $ 1,418 5 PORTFOLIO TURNOVER The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 40% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES Under normal conditions, the Fund invests at least 80% of its net assets in securities of hard asset companies and instruments that derive their value from hard assets. Hard assets include precious metals (including gold), base and industrial metals, energy, natural resources and other commodities. A hard assets company is a company that derives, directly or indirectly, at least 50% of its revenues from exploration, development, production, distribution or facilitation of processes relating to hard assets. The Fund concentrates its investments in the securities of hard assets companies and instruments that derive their value from hard assets. The Fund is considered to be non-diversified which means that it may invest in fewer securities than a diversified fund. The Fund may invest without limitation in any one hard asset sector and is not required to invest any portion of its assets in any one hard asset sector. The Fund may invest in securities of companies located anywhere in the world, including the U.S. Under ordinary circumstances, the Fund will invest in securities of issuers from a number of different countries, and may invest any amount of its assets in emerging markets. The Fund may invest in securities of companies of any capitalization range. Utilizing qualitative and quantitative measures, the Funds investment management team selects equity securities of companies that it believes represent value opportunities and/or that have growth potential. Candidates for the Funds portfolio are evaluated based on their relative desirability using a wide range of criteria and are regularly reviewed to ensure that they continue to offer absolute and relative desirability. The Fund may use derivative instruments, such as structured notes, futures, options and swap agreements, to gain or hedge exposure to hard assets, hard asset companies and other assets. The Fund may enter into foreign currency transactions to attempt to moderate the effect of currency fluctuations. The Fund may write covered call options on portfolio securities to the extent that the value of all securities with respect to which covered calls are written does not exceed 10% of the Funds net asset value. The Fund may also invest up to 20% of its net assets in securities issued by other investment companies, including exchange-traded funds (ETFs). The Fund may also invest in money market funds, but these investments are not subject to this limitation. The Fund may invest in ETFs to participate in, or gain rapid exposure to, certain market sectors, or when direct investments in certain countries are not permitted. PRINCIPAL RISKS There is no assurance that the Fund will achieve its investment objective. The Funds share price and return will fluctuate with changes in the market value of the Funds portfolio securities. Accordingly, an investment in the Fund involves the risk of losing money. Commodities and Commodity-Linked Derivatives. Exposure to the commodities markets, such as precious metals, industrial metals, gas and other energy products and natural resources, may subject a Fund to greater volatility than investments in traditional securities. The commodities markets may fluctuate widely based on a variety of factors including changes in overall market movements, political and economic events and policies, war, acts of terrorism and changes in interest rates or inflation rates. Because the value of a commodity-linked derivative instrument and structured note typically are based upon the price movements of physical commodities, the value of these securities will rise or fall in response to changes in the underlying commodities or related index of investment. Derivatives. The use of derivatives, such as swap agreements, options, warrants, futures contracts, currency forwards and structured notes, presents risks different from, and possibly greater than, the risks associated with investing directly in traditional securities. The use of derivatives can lead to losses because of adverse movements in the price or value of the underlying security, asset, index or reference rate. Derivative strategies often involve leverage, which may exaggerate a loss, potentially causing a Fund to lose more money than it would have lost had it invested in the underlying security. Also, a liquid secondary market may not always exist for the Funds derivative positions at times when the Fund might wish to terminate or sell such positions and over the counter instruments may be illiquid. Direct Investments. Direct investments may involve a high degree of business and financial risk that can result in substantial losses. Because of the absence of any public trading market for these investments, a Fund may take longer to liquidate these positions than would be the case for publicly traded securities. Direct investments are generally considered illiquid and will be aggregated with other illiquid investments for purposes of the limitation on illiquid investments. Emerging Markets Securities. Emerging markets securities typically present even greater exposure to the risks described under Foreign Securities and may be particularly sensitive to certain economic changes. Emerging markets securities are exposed to a number of risks that may make these investments volatile in price or difficult to trade. 6 Foreign Currency Transactions. An investment transacted in a foreign currency may lose value due to fluctuations in the rate of exchange. These fluctuations can make the return on an investment go up or down, entirely apart from the quality or performance of the investment itself. Foreign Securities. Foreign investments are subject to greater risks than U.S. domestic investments. These additional risks may include exchange rate fluctuations and exchange controls; less publicly available information; more volatile or less liquid securities markets; and the possibility of arbitrary action by foreign governments, or political, economic or social instability. Foreign companies also may be subject to significantly higher levels of taxation than U.S. companies, including potentially confiscatory levels of taxation, thereby reducing the earnings potential of such foreign companies. Hard Assets Sectors. The Fund may be subject to greater risks and market fluctuations than a fund whose portfolio has exposure to a broader range of sectors. The Fund may be susceptible to financial, economic, political or market events, as well as government regulation, impacting the hard assets sectors (such as the energy, metals and real estate sectors). Precious metals and natural resources securities are at times volatile and there may be sharp fluctuations in prices, even during periods of rising prices. Investments in Other Investment Companies. A Funds investment in another investment company may subject the Fund indirectly to the underlying risks of the investment company. The Fund also will bear its share of the underlying investment companys fees and expenses, which are in addition to the Funds own fees and expenses. Market. Market risk refers to the risk that the market prices of securities that a Fund holds will rise or fall, sometimes rapidly or unpredictably. In general, equity securities tend to have greater price volatility than debt securities. Non-Diversification. A non-diversified funds greater investment in a single issuer makes the fund more susceptible to financial, economic or market events impacting such issuer. A decline in the value of or default by a single security in the non-diversified funds portfolio may have a greater negative effect than a similar decline or default by a single security in a diversified portfolio. Small- and Medium-Capitalization Companies. Securities of small- and medium-sized companies often have greater price volatility, lower trading volume and less liquidity than larger more established companies. The stocks of small - and medium-sized companies may have returns that vary, sometimes significantly, from the overall stock market. PERFORMANCE The following chart and table provide some indication of the risks of investing in the Fund by showing changes in the Funds performance from year to year and by showing how the Funds average annual total returns compare with those of a broad measure of market performance and one or more other performance measures. For instance, the S&P North American Natural Resources Sector Index includes mining, energy, paper and forest products, and plantation-owning companies. The Funds past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. The annual returns in the bar chart are for the Funds ClassA shares and do not reflect sales loads. If sales loads were reflected, returns would be less than those shown. Additionally, large purchases and/or redemptions of shares of a class, relative to the amount of assets represented by the class, may cause the annual returns for each class to differ. Updated performance information for the Fund is available on the Van Eck website at vaneck.com. CLASS A: Annual Total Returns (%) as of 12/31 Best Quarter: +24.25% 3Q 05 Worst Quarter: -35.78% 3Q 08 7 Average Annual Total Returns as of 12/31/11 1 Year 5 Years 10 Years Life ofClass Class A Shares (11/2/94) Before Taxes -21.42 % 3.95 % 15.28 %  After Taxes on Distributions 1 -21.51 % 3.38 % 14.81 %  After Taxes on Distributions and Sale of Fund Shares 1 -13.83 % 3.22 % 13.73 %  Class C Shares (11/2/94) Before Taxes -18.05 % 4.39 % 15.05 %  Class I Shares (5/1/06) Before Taxes -16.31 % 5.61 %  5.03 % Class Y Shares (4/30/10) Before Taxes -16.45 %   0.39 % S&P ® North American Natural Resources Sector Index (reflects no deduction for fees, expenses or taxes) -7.35 % 4.04 % 10.99 %  S&P ® 500 Index (reflects no deduction for fees, expenses or taxes) 2.11 % -0.25 % 2.92 %  1 After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. These returns are shown for one class of shares only; after tax-returns for the other classes may vary. Actual after-tax returns depend on your individual tax situation and may differ from those shown in the preceding table. The after-tax return information shown above does not apply to Fund shares held through a tax-deferred account, such as a 401(k) plan or Investment Retirement Account. PORTFOLIO MANAGEMENT Investment Adviser. Van Eck Associates Corporation Portfolio Managers and Investment Team Members. Charles T. Cameron , Co-Portfolio Manager, 2010; Investment Team Member, 1995
